Citation Nr: 1603936	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-02 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an appendectomy, claimed as appendicitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to January 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran presented testimony before the Board in February 2010.  The transcript has been associated with the claims folder.

This matter was previously remanded by the Board in June 2010 for further evidentiary development.

The issue of whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for gall bladder cancer has been raised by the record in an August 2013 Report of General Information, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's appendectomy, claimed as appendicitis, was etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

An appendix condition which led to an appendectomy was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board remanded this matter in June 2010.  The Remand instructed the RO to: (1) schedule the Veteran for a gastrointestinal examination to determine the etiology of the Veteran's claim appendix condition; and (2) readjudicate the issue on appeal.

 The Veteran was scheduled for and attended a September 2010 VA gastrointestinal examination.  VA readjudicated the matter in a January 2015 Supplemental Statement of the Case.

As a result of these steps taken, the Board finds that there has been compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).


II.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO's August 2007 and October 2007 notices letter advised the Veteran of the foregoing elements of the notice requirements with respect to the issue on appeal. See Quartuccio, at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records and VA treatment records.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant Social Security medical records exist. 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are "fire-related" (i.e., destroyed in a 1973 fire at the National Personnel Records Center in St. Louis, Missouri).  The only available service treatment record is the Veteran's January 1946 separation examination.  The Veteran was advised that his service treatment records were unavailable.  The Veteran was offered the opportunity to submit service treatment records or other evidence himself.  Indeed, in this instance there is no prejudice to the Veteran as his claims are being denied as there is either no evidence of a current disability or any relationship to service, not due to a lack of evidence of any in-service incident.  Rather, the Board has found fully credible the Veteran's statements with respect to his reported in-service incidents and post-service symptoms.  The Veteran has not identified any outstanding VA or private treatment records that need to be obtained before deciding his claim.  Therefore, VA's duty to further assist the veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

The Board is mindful that, in a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85   (1992).  While it is unfortunate that the Veteran's service treatment records are unavailable, the appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened duty in mind. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination in September 2010.  The record does not reflect that the examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's lay statements and relevant medical history and provided a well-reasoned and adequately supported opinion. 

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to service connection.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claim on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claim and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim. 

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ), during which he presented oral argument in support of his claim.  In Bryant, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

III. Service Connection

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a)  is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. 38 C.F.R. § 3.303(b).  However, appendix conditions are not listed 38 C.F.R. § 3.309(a), and thus not applicable in this case.

In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Again, these provisions are not applicable in this case.

The Veteran's September 2010 VA examiner noted that the Veteran underwent a May 2005 radical cystoprostatectomy, bilateral pelvic lymph node dissection, and appendectomy with an ileoconduit replacement.

As previously discussed, the Veteran's service treatment records, with the exception of his January 1946 separation examination, are not available.  The separation examination does not document any appendix issue or relevant complaints.  However, the Veteran has consistently alleged that he received treatment while in service for complaints of abdominal pain, which he was told were due to an appendix condition.  The Board has no reason to doubt the assertions of the Veteran.

The September 2010 examiner documented the Veteran's known medical history and his lay statements with respect to his in-service symptoms and treatment.  The examiner further noted that medical records subsequent to the Veteran's May 2005 surgical procedure revealed a residual invasive high-grade transitional carcinoma present in the urinary bladder in-situ in the prostatic urethra and urinary bladder.  The prostate gland had no evidence of invasive carcinoma, the lymph nodes were clear, and the appendix was unremarkable.  

The September 2010 examiner concluded, after a thorough review of the medical and lay evidence of record, that it was less likely than not that the Veteran's appendectomy was related to his military service.   The examiner explained that "[i]t is less likely than not that any complaints related to his appendix were responsible for his appendectomy as this was part and parcel of his planned surgical procedure to treat bladder cancer."  In addition, the examiner noted that the surgical pathology results indicated an unremarkable appendix.  

Here, the available medical evidence does not establish a direct connection between the Veteran's appendectomy and his active duty military service.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims, in this case a well-supported medical opinion linking his appendectomy to military service, but has failed to do so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits). 

Having reviewed the record, the Board finds that service connection is not warranted for the Veteran's appendix condition, specifically an appendectomy.  The favorable evidence of a link between an in-service injury or treatment and the Veteran's appendectomy consists solely of the assertions of the Veteran and his representative.  As previously discussed, despite the lack of service treatment records, the Board finds the Veteran's statements with respect to in-service symptoms to be credible.  The Veteran is entirely competent to report abdominal pain and other symptoms.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).  However, he has presented no probative clinical evidence of a direct nexus between his appendectomy and his military service. 

While the Veteran is competent to report what he has experienced, he is not competent to offer an opinion on a complex medical question.  Jandreau, supra.  As before, the Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms directly to service.  That is, the Veteran is not competent to opine on matters such as the etiology of his appendectomy or claimed appendix condition.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his appendectomy and his military service to be of minimal probative value.  See also 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus. 

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran has seemingly alleged a continuity of symptomatology.  However, as previously discussed, appendectomy or other appendix conditions are not considered chronic under  38 C.F.R. § 3.309(a), and thus these provisions are not applicable.

Regardless, to the extent that the Veteran has implied a continuity of symptomatology in asserting symptoms relevant to his appendix, the Board finds that this assertion is simply outweighed by the other evidence of record, including the opinion of the VA examiner.  See Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The examiner noted that the Veteran's May 2005 appendectomy was the result of surgery to treat his diagnosed bladder cancer, and the surgical pathology results indicated a normal appendix.

Although the Board is sympathetic to the Veteran's claim, the requirements for entitlement to service connection for an appendectomy, or other appendix condition, are not met in the instant case.  In summary, there is no competent evidence which relates the Veteran's appendectomy to any injury, incident, or disease in service. Instead the evidence supports a finding that the Veteran's appendectomy was the result of treatment for non-service connected bladder cancer, and is not directly related to his active duty military service or any post-service disease of the appendix.  The Veteran has not provided a private medical opinion providing an opinion as to the etiology of this condition.  As such, the preponderance of the evidence is against the claim for service connection for appendectomy, and the claim must be denied.


ORDER

Entitlement to service connection for an appendectomy, claimed as appendicitis, is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


